Citation Nr: 1824632	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-62 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney James Fausone


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 2011 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

In correspondences dated April 2017 and March 2018, the Veteran, by and through his representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), 7105(d)(5) (2017); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran's representative submitted a letter which indicated his intent to withdraw his claim of entitlement to an increased evaluation for PTSD in excess of 70 percent from appellate consideration in an April 2017 correspondence.  The Veteran reiterated his request to withdraw his appeal in a March 2018 correspondence sent by his representative.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


